PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Lutron Technology Company LLC
7200 Suter Road
Coopersburg, PA 18036

In re Application of: Karelys Alfonzo
Serial No.: 17321288         
Filed: May 14, 2021
Docket: 2021-00624-P2
Title: COMMUNICATING WITH AND CONTROLLING LOAD CONTROL SYSTEMS
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO GRANT COLOR DRAWINGS





This decision is in response to the renewed petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 20 December 2021.

The petition is GRANTED. 

Review of Facts
Applicant filed a renewed petition requesting acceptance of color drawings on 20 December 2021 in response to the dismissal of the original petition filed 14 May 2021. The renewed petition has cured the deficiencies noted in the petition decision dated 20 October 2021.

Regulation and Practice
37 CFR 1.84(a)(2) states in part:

“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary…Any such petition must include the following:

(i) The fee set forth in 37 C.F.R. §1.17(h);
(ii) One (1) set of the color drawings if submitted via the Office electronic filing system or three (3) sets of the color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: 

‘The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.’”



MPEP 608.02(VIII) states in part:
“It is anticipated that such a petition will be granted only when the U.S. Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.”


Analysis and Decision
Applicant has satisfied all criteria identified in 37 CFR 1.84(a)(2) and MPEP 608.02(VIII) above.

Accordingly, the petition is GRANTED.


Any inquiry concerning this decision should be directed to Mary Jacob at (571) 272-6249. 

/Mary Jacob/________
Mary Jacob, Quality Assurance Specialist
TC2100